DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitoni et al. (4,726,274), hereinafter Pitoni.
Regarding claim 1, Pitoni teaches a saw mount for removably securing a saw to an object for cutting of the object, the saw mount comprising: 
a base 8 shaped to fit against a surface of the object 70; 
an arm 4 extending from the base 8 from a first end proximate to the base to a second end that is distal from the base; and 
a saw bracket 18 pivotally mounted towards the distal end of the arm; 
wherein the saw is removably secured to the saw bracket towards the distal end of the arm such that the saw pivots with respect to the base of the saw mount for cutting of the object by the saw.
See Figs. 1-2.
Regarding claims 2-3, the base 8 having a first base member and a second base forming a 90-degree angle is best seen in Fig. 1.
Regarding claim 4, a standoff 28 is best seen in Fig. 2.
Regarding claim 5, a slot 26 for receiving the standoff 28 is best seen in Fig. 2.
Regarding claim 6, a chain saw 50 is best seen in Fig. 1.
Regarding claim 8, a bearing (24, 23) is best seen in Fig. 2.
Regarding claim 9, a threaded post 30 is best seen in Fig. 2.
Regarding claim 10, Pitoni teaches a saw mount for removably securing a saw to an object for cutting of the object, the saw mount comprising: 
a base 8 shaped to fit against a surface of the object 70; 
an arm 4 extending from the base 8 from a first end proximate to the base to a second end that is distal from the base; and 
a saw bracket 18 pivotally mounted towards the distal end of the arm; 
at least one standoff 28 secured to the saw bracket; 
wherein the saw 50 is removably secured to the saw bracket towards the distal end of the arm such that the saw pivots with respect to the base of the saw mount for cutting of the object by the saw; and 
wherein the saw is mounted on the at least one standoff such that the at least one standoff is located between the saw and the saw bracket.
See Figs. 1-2.
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hans (EP1,160,062).
Regarding claim 12, Hans teaches a saw mount for removably securing a saw to an object for cutting of the object, the saw mount comprising: 
a base 35 shaped to fit against a surface of the object 50; 
an arm 26 extending from the base from a first end proximate to the base to a second end that is distal from the base; and 
a saw bracket 10 pivotally mounted towards the distal end of the arm; 
at least one standoff 16  secured to the saw bracket; 
wherein the saw 51 is removably secured to the saw bracket towards the distal end of the arm such that the saw pivots with respect to the base of the saw mount for cutting of the object by the saw; 
wherein the saw is mounted on the at least one standoff such that the at least one standoff is located between the saw and the saw bracket; and 
wherein the saw bracket is secured to the saw at a pair of threaded posts 17 on the saw.
See Figs. 1-2.
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simonsson (6,503,032).
Regarding claim 1, Simonsson teaches a saw mount for removably securing a saw to an object for cutting of the object, the saw mount comprising: 
a base (front leg 18 as seen in Fig. 1) shaped to fit against a surface of the object 11 (element 18 is capable of resting on an object alone without element 14.); 
an arm 35 extending from the base  from a first end proximate to the base to a second end that is distal from the base; and 
a saw bracket (25, 45) pivotally mounted towards the distal end of the arm; 
wherein the saw is removably secured to the saw bracket towards the distal end of the arm such that the saw pivots with respect to the base of the saw mount for cutting of the object by the saw.
See Figs. 1-4.
 	It is noted that the cutting tool 31 can be in form of a saw.
 	Regarding claim 7, a wedge 17 positioned between the base and the workpiece is best seen in Fig. 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Saw mounts of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724